Citation Nr: 1714901	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Veteran represented by:	The American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Friend 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served active duty in the Air Force from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in November 2011 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By a July 2015 letter, the Veteran was given an opportunity to request another hearing.  The letter advised him that if he did not respond within 30 days, the Board would assume that he did not want another hearing.  No response was received; therefore, the Board assumes the Veteran does not want an additional hearing. 

This claim was previously before the Board in October 2012 and September 2015, and the Board remanded the case for additional development.   


FINDING OF FACT

In November 2016, the Veteran requested to withdraw his appeal regarding entitlement to service connection for cervical spine disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to service connection for cervical spine disorder has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant may withdraw an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).

In a November 2016 submission, the Veteran requested to withdraw the appeal regarding entitlement to service connection for cervical spine disorder.  Accordingly, the Board does not have jurisdiction to review this appeal.  There are no remaining allegations of errors of fact or law for appellate consideration.  Thus, the appeal is dismissed.   


ORDER

The appeal for entitlement to service connection for cervical spine disorder is dismissed. 





____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


